Per Curiam:

Action to recover on two promissory notes and to foreclose a mortgage given to secure their payment. There is no question on the notes or mortgage, but there is a dispute as to the credits to which the defendants are entitled. He claimed credit for a $50 payment not indorsed on the notes and an additional credit for money due him for services as a broker in the purchase and sale of a tract of land for plaintiff which more than offset the amount due on the notes. On trial the plaintiff was awarded a smaller sum than he claimed was due and he appeals.
No error was committed in allowing an amendment of the answer by interlineation, nor was there error in allowing defendant to amend by substituting an averment of an agreement that he should find a purchaser for the land in place of an agreement that he agreed to sell it. This can not be deemed a departure in pleading. The rulings on the demurrers to the defenses set up were not erroneous and the objections to the instructions are not substantial. The evidence appears to be sufficient to support the verdict and the judgment is affirmed.